Citation Nr: 0307754	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  97-33 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for a generalized 
skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
June 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision granted an initial noncompensable 
rating for a generalized skin disorder.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Accordingly, the issue before the 
Board is taken to include whether there is any basis for 
higher "staged" ratings at any pertinent time, to include 
whether a current increase is in order.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran provided testimony by videoconference, from Waco, 
Texas, before the undersigned member of the Board sitting at 
Washington, D.C., in November 1998.  The Board remanded the 
skin disorder issue in January 1999 for additional 
development.

The veteran has claimed that his service-connected skin 
disorder is manifested by sensitivity to cold, pain and 
tenderness in his fingers.  Physician's have recently 
suggested that the veteran's complaints of sensitivity to 
cold and tenderness in his fingers, are findings consistent 
with Raynaud's phenomenon.  The issue of entitlement to 
service connection for Raynaud's phenomenon has been raised 
by the record and this matter is referred to the RO for its 
consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The competent and probative evidence of record 
demonstrates that the veteran's generalized skin disorder is 
not manifested by exfoliation, itching, or by exudation over 
an exposed surface or extensive area.

3.  The veteran's generalized skin disorder is currently 
manifested by dry skin on his hands and lower extremities 
consisting of at least 5 percent, but less than 20 percent of 
the entire body.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a 
generalized skin disorder have not been met for the period 
prior to August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7899-
7806 (as in effect prior to August 30, 2002).

2.  The criteria for a 10 percent evaluation for a 
generalized skin disorder have been met from August 30, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7899-7806 (as in effect from August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.   On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussion in the 
December 1996, July 1997, and June 1998 rating decisions; the 
Board Remand in December 1998; the October 1997 statement of 
the case; the June 1998, and the January 2003 supplemental 
statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
The appellant has been afforded examinations addressing the 
disability on appeal.  Service, VA and private outpatient and 
hospital treatment records have been associated with the 
claims file.  There does not appear to be any outstanding 
medical records that are relevant to this appeal.  In 
addition, the appellant had the opportunity to testify at a 
videoconference hearing at the RO in November 1998. 

Background.   The veteran was release from military service 
in June 1995 and filed his initial claim for VA compensation 
in December 1996.

By rating action in December 1996 service connection was 
granted for a generalized skin rash.  A noncompensable rating 
was assigned from December 20, 1996, the date of claim.  This 
rating was confirmed by rating action in July 1997.  In 
making this determination the RO considered VA outpatient 
treatment records, which revealed no treatment for a skin 
disorder.

In a VA examination in April 1998, the examiner noted that 
the veteran's skin did not appear abnormal, except that it 
was dry.  By rating action in June 1998 the RO continued the 
noncompensable rating for a generalized skin rash.  

In a videoconference hearing in November 1998, the veteran 
testified that at the present time he only had a skin rash on 
his hands.  He was going to see a dermatologist at the VA 
clinic later that month.  He denied constant itching but 
noted pain in the hands.  In the past he had itching on the 
back of his neck where it wept and bled.  He had pain, 
swelling, and a tender feeling on his finger tips from the 
rash.   The rash while at present only on the hands, appeared 
at times on his back, and face.  The outbreaks occurred 2 or 
3 times a month.  In addition to being treated at the VA, he 
was also seeing a Dr. Ron Brooks privately.

As noted above, the Board remanded this case in January 1999 
for additional development.

Records were requested from Dr. Brooks on several occasions 
but no response was received.  The veteran indicated he could 
not locate Dr. Brooks either.  He agreed to submit records 
from his new treating physician, Dr. Angela Y. Moore.

In August 2002, medical records were received from Dr. Moore 
which reflect that the veteran was initially seen in February 
2002 to discuss the following three conditions:  Finger tip; 
skin rash, and facial.  The only medication that he was ten 
taking was aspirin.  When the veteran was seen in May 2002, 
the diagnoses consisted of dyshidrotic eczema and Raynaud's.

In a January 2003 VA examination, the veteran reported 
several medical problems.  He reportedly missed 5 workdays 
last year due to his hemorrhoids, blood pressure, and fatigue 
problems.  He did not miss any workdays because of his skin 
disorder.  

The examiner noted that the veteran had a very high grade 
constitutional anxiety state with a tendency to overreact to 
symptoms and to exaggerate the importance of symptoms and 
recurrence of symptoms.  His claim file was provided and 
reviewed.  The examiner noted that records from Dr. Brooks 
were requested by remand but not obtained.  The examiner was 
asked to assess the skin problems with an emphasis on the 
hands and fingertips.  The examiner was also asked to assess 
whether constant or intermittent treatment, involving Etolac 
and Motrin for finger pain, and Eucrin lotion, topical was 
used.  The veteran had also used Hydrocortisone and Pramoxine 
in the past.  Currently he wore cotton gloves to protect his 
hands.  

Regarding symptoms, pruritus shown in pictures, occurred in 
the form of a rash noted in the claims file and service 
medical records in 1988, 1989, 1993, and 1994.  During these 
periods he was stationed at Carswell and Dyess Air Force 
Bases and numerous entries were recorded.  The examiner 
opined that at that time he had neurodermatitis, primarily in 
the upper trunk, back of shoulders, and uppermost 
extremities.  Neurodermatitis was not currently present.  
Instead for the past 4 years he had trouble with both hands 
and legs with the hands much more symptomatic than the legs.  
The legs looked like early ichthyosis, but he did not have 
much in the way of symptoms.

The examiner opined the veteran had Raynaud's Disease.  The 
reason was that the veteran's blood pressure was incompletely 
controlled, and his pulses were all very hard to feel.  
Examination revealed no left dorsalis pedis pulse, left 
tibial pulse, or right posterior tibial pulse.  He had a weak 
right dorsalis pedis pulse.  Ordinarily a weak pulse which 
was variously felt more easily than at other times, and 
sometimes not at all, was highly indicative of major arterial 
obstructive disease higher up with enough collateral to 
prevent a critical emergency.  Recent laboratory studies 
revealed abnormally high cholesterol at 275 mg/dl.  These 
findings were while he was taking cholesterol and lipid 
controlling medication.  The findings were all consistent 
with high grade peripheral arterial occlusive disease and a 
constitutional systemic problem of peripheral arterial spasm.  

The examination revealed a dry skin entirely consistent with 
xerosis.  There was no evidence of ulceration or exfoliation.  
There was some crusting consistent with xerosis in the hands 
and fingertips.  In addition he had very dry skin, which 
looked like ichthyosis in both lower extremities from the 
level of the tibial tubercle down to the ankles.  The 
examiner noted that at present his fingertips gave him very 
little trouble as long as he wore cotton gloves at work.  The 
salves and local applications provided to him by VA and 
private physicians sufficiently controlled his skin problems 
in his hands to the point that even though his skin was dry 
and his fingertips were sensitive the treatment and gloves 
and avoidance of manual attempts to adjust his machinery at 
work had pretty much minimized his hand symptoms.  It was 
noted that medical records from Dr. Moore showed that in 
April 2002 dishydrotic eczema and seborrheic dermatitis were 
diagnosed and that Temovate was prescribed.  The veteran 
stopped taking it the same month saying that it burned his 
fingertips.  Dr. Moore felt it improved his condition.  
Another note dated May 2002 listed dishydrotic eczema and 
Raynaud's Disease.

The current examination revealed involvement with only the 
exposed areas of the hands.  Involvement of nonexposed areas 
was not presently noted.  The veteran's symptoms were both 
systemic and nervous.  The systemic manifestations were 
peripheral arterial spasms and arterial occlusive disease 
secondary to hypertension and dyslipedemia both currently 
under treatment.  Regarding his systemic nervous problems he 
had a very high grade constitutional anxiety state and tended 
to exaggerate and overemphasize the importance of symptoms.  
What he actually overemphasized was his frustration that even 
though he had had so much treatment he still had the problem.  
This was considered an entirely normal response by the 
veteran.  The examiner opined that in this case it did not 
translate into a disability, but rather represented a concern 
about recurrent or persistent symptoms.  

The current objective findings were almost solely limited to 
the hands and involved dryness primarily as previous 
described.  The examiner stated that it was his impression 
that this veteran has:

1.  A major systemic anxiety state.

2.  A major systemic arterial problem, as noted in the 
narrative, with two elements.

(1) Arterial spasm, which is generalized.

(b) Atherosclerotic arterial occlusive disease.  

3.  Currently his skin problems includes dry skin, which 
qualifies for a diagnosis of xerosis on his hands, 
superimposed on the vascular problem, and ichthyosis as 
a late sequel of xerosis in the lower extremities.

4.  Most importantly, this veteran missed 5 days of work 
during the preceding twelve months, none due to a hand 
problem, and in general, I think that it is fair to say 
that the topical applications, which have been 
prescribed, and the use of soft cotton gloves to protect 
his hands, plus the avoidance of doing heavy 
manipulations of machine belts when needed with his 
hands, all have protected his hands and have kept them 
from being disabling at this time.  Instead they 
represent an ongoing medical problem with very minimal 
disability.

The examiner had numerous color photographs taken and placed 
in the claims folder.

Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  Separate diagnostic codes identify the various 
disabilities. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

The Board notes that during the pendency of this appeal, 
changes were made to the Schedule of Rating Disabilities for 
skin conditions as set forth in 38 C.F.R. § 4.118, Diagnostic 
Code Series 7800, effective August 30, 2002.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312- 13 (1991).  In 
this regard, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
an increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3- 2000 (2000).  As such, VA must consider the claim pursuant 
to the former criteria during the course of the entire 
appeal, and since August 30, 2002, under the revised 
criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a noncompensable evaluation would be assigned for eczema 
where there was slight, if any, exfoliation, exudation, or 
itching if on a nonexposed surface or small area.  A 10 
percent evaluation would be assigned where there was 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  From August 30, 2002, Diagnostic 
Code 7806 provides that a noncompensable evaluation will be 
assigned if a skin rash or eczema involves less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected and no more than topical therapy was required 
during the past 12-month period.  A 10 percent evaluation 
will be assigned where at least 5 percent, but less than 20 
percent of the entire body or at least 5 percent, but less 
than 20 percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  
Diagnostic Code 7806.  67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis.   The veteran's service-connected generalized skin 
disorder as noted is evaluated under the criteria of 38 
C.F.R. § 4.118, DC 7899-7806.  Pursuant to the Rating 
Schedule, at 38 C.F.R. § 4.118, "Unless otherwise provided, 
rate codes 7807 through 7819 as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations."  See 38 C.F.R. § 4.20 
(providing for similar manifestations to be rated under 
closely analogous diagnostic codes).  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the assignment of a compensable evaluation under the 
criteria of DC 7806 prior to August 30, 2002.  VA examination 
in April 1998 revealed that the veteran's skin was dry, but 
otherwise normal.  The report of the January 2003 VA 
examination revealed that there was no evidence of 
ulceration, exfoliation or ulcers.  As noted above, prior to 
August 30, 2002, a noncompensable evaluation was assigned for 
a skin disorder where there was slight, if any, exfoliation, 
exudation, or itching if on a nonexposed surface or small 
area.  A 10 percent evaluation required exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  The examiner's description shows that his 
disability does not involve an extensive area so as to 
warrant a 10 percent evaluation or higher under the criteria 
of DC 7806 in effect prior to August 30, 2002.  The Board 
concludes that the preponderance of evidence is against the 
assignment of a compensable evaluation under the criteria of 
DC 7806 in effect prior to August 30, 2002.

The report of the January 2003 VA examination reflects that 
the veteran's skin disorder involves the exposed areas of the 
hands as well as both lower extremities from about the level 
of the tibial tubercle down to the ankles.  While the legs 
looked like early ichthyosis, there was very little in the 
way of symptoms in the lower extremities.  In the hands and 
the fingertips there was some crusting, consistent with 
xerosis.  The Board finds that the revised version of the 
regulation is more favorable to the veteran.  It appears that 
at least 5 percent but less than 20 percent of the entire 
body is affected by the skin disorder.  This includes the 
hands and the lower extremities, which are noted to have very 
dry skin diagnosed as xerosis of the hand and ichthyosis of 
the lower extremities.

The Board notes that under 38 U.S.C.A. 5110(g), the effective 
date of a revised regulation can be no earlier than the 
effective date of that change.  VA must apply the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3- 2000 (2000).  As 
such, the Board finds that the evidence supports a 10 percent 
rating for the veteran's generalized skin disorder from 
August 30, 2002, under the revised criteria.

In summary, the Board concludes that the preponderance of the 
evidence is against the assignment of an initial compensable 
evaluation for the veteran's generalized skin disorder under 
the criteria of DC 7806.  However, under the amended rating 
criteria, which became effective as of August 30, 2002, the 
Board concludes that the veteran's generalized skin disorder 
meets the new criteria for the assignment of a 10 evaluation.


ORDER

Entitlement to a compensable rating for a generalized skin 
disorder prior to August 30, 2002, is denied. 

Entitlement to a 10 percent rating for a generalized skin 
disorder is granted effective as of August 30, 2002, subject 
to the regulations governing the payment of monetary awards.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

